DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the prior action is withdrawn and prosecution is being reopened due to claim 22 inadvertently being omitted from the Final Rejection mailed on 7/25/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,064,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising:-2-Application No.: 17/086684 Filing Date:November 2, 2020an elongate member comprising: a proximal portion configured to support a forearm of a user, a central portion extending distally from the proximal portion, and a curved, flexible distal portion extending distally from the central portion, wherein the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation.  Although the patent does not specifically recite that the central portion extends distally from and bent rearwardly relative to the proximal portion at a first obtuse angle and that the curved distal portion extends distally from and bent forwardly relative to the central portion at a second obtuse angle, it would have to form the crutch this way to propel the user forward while making user there is enough of the elongate member to contact the ground no matter how far back or widely the user swings the crutch during ambulation.  Regarding claim 20, while the patent does not explicitly claim the pressure cent is adjusted rearwardly, if the central portion and the curved distal portion were bent relative to each other as discussed above, the pressure center would inherently move rearwardly.  

Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising:-2-Application No.: 17/086684 Filing Date:November 2, 2020an elongate member comprising: a proximal portion configured to support a forearm of a user, a central portion extending distally from the proximal portion and bent rearwardly relative to the proximal portion, and a curved, flexible distal portion extending distally from the central at a second obtuse angle, wherein the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation.  Although the patent does not specifically recite that the central portion is bent rearwardly relative to the proximal portion and the curved distal portion is bent forwardly relative to the central portion, it would have been obvious to form the crutch this way to propel the user forward while making user there is enough of the elongate member to contact the ground no matter how far back or widely the user swings the crutch during ambulation.  Regarding claim 20, while the patent does not explicitly claim the pressure center is adjusted rearwardly, if the central portion and the curved distal portion were bent relative to each other as discussed above, the pressure center would inherently move rearwardly.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markou (US-2010/0206348 A1).
	Claim 9: Markou discloses a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising: -2-Application No.: 17/086684Filing Date:November 2, 2020an elongate member comprising: a proximal portion (50) configured to support a forearm of a user (via 30, 12, 24, as seen in FIG. 1), a central portion (51) extending distally from the proximal portion (FIGS. 2 and 3) and bent rearwardly at a first obtuse angle relative to the proximal portion (as seen in FIG. 3), wherein the proximal portion is substantially straight and the central portion is substantially straight (as seen in FIG. 2, portion 50 and 51 are each mostly straight while being angled relative to each other), and a curved distal portion (54) extending distally from the central portion and bent forwardly at a second obtuse angle relative to the central portion (as seen in FIG. 3), wherein at least a portion of the central portion and at least a portion of the curved distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation (paragraph 10), wherein the first obtuse angle decreases based on flexion of the at least a portion of the central portion and the second obtuse angle decreases based on flexion of the at least a portion of the curved distal portion and/or the central portion (since both the central portion and the curved distal portion flex relative to each other and the proximal portion, then either of the angles would be decreased based on flexion of the central portion since it is located between the angles and the second angle could be decreased by flexion of the curved distal portion since it extends between the second angle and the ground which once force is applied would push the curved distal portion to move relative to the central portion, thus decreasing the second angle).
Claim 11: Markou discloses at least two of the proximal portion, the central portion, and the curved distal portion as being made of a same material (all portions are made of the same material as they are monolithically/integrally formed).
Claim 12: Markou discloses a pressure center of the curved distal portion as being adjusted rearwardly during ambulation when at least a portion of the curved distal portion and at least a portion of the central portion are flexed (as the central portion and the curved distal portion are flexed, when weight in applied directly downward along axis A as seen in FIG. 3, they flatten and more of portion 54 is parallel to the ground surface, thus moving the center of pressure rearwards).
	Claims 13: Markou discloses a height of the crutch as being reduced when at least a portion of the curved distal portion and at least a portion of the central portion are flexed (as evidenced by the top of the crutch in FIG. 4).
	Claim 14: Markou discloses the curved distal portion as comprising a contact surface (58) on which the crutch rolls over during ambulation (as seen in FIG. 4).
	
Allowable Subject Matter
Claims 2-8, 15 and 17-23 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claim 9, Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.  Applicant states that claim 22 was added into claim 9 to make it allowable.  However, as explained in the rejection above, Markou actually teaches the portion of the crutch extending from 50 to 51 and the portion from 51 to the next curve as each being substantially straight, as seen clearly in FIG. 2.  As such, the Examiner maintains that Markou reads on claim 9 as it currently stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636